DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2010/0084162).

In regards to claim 14, Lin discloses in Figure 6A, a method of equipping a lighting device (2a) with a bag made of a bag material (25), wherein the lighting device comprises a housing (24 with 26) having a housing volume filled with air (21, Par. [0022], noting that the contents of the air have not been defined, thus considered anticipated by any gas) having a housing pressure (determined by said air/gas), wherein the housing (24 with 26) comprises a light source (22) and a light exit window for outputting light of the light source to the exterior (Par. [0056]), wherein the housing further comprises an aperture (opening of 26) and a panel for closing said aperture (24), wherein the bag (25) is gastightly sealed and is filled with a bag fluid (Par. [0020]), wherein the method comprises: - opening said panel for opening said aperture; - equipping the lighting device with said bag for containing the bag within the housing volume; - closing said panel for closing said aperture (all of which would be required for assembling the lighting device as illustrated in Fig. 6A).  

.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, including that which is listed on the attached PTO-892 fails to disclose or render the particular details of the housing and bag of the lighting device as called for in the claimed combination of independent claims 1 and 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for other lighting devices utilizing bag-like structures therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896